Citation Nr: 0825726	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  98-08 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  Jurisdiction over the claims files subsequently 
was transferred to the RO in San Juan, Puerto Rico.

The veteran testified at a hearing before a Decision Review 
Officer of the RO in March 1999.  A transcript of the hearing 
is of record.

The veteran cancelled a Travel Board hearing which was 
scheduled to occur in September 2000, and he failed to report 
for a second Travel Board hearing in May 2003.  He has not 
requested that the hearing be rescheduled.  Accordingly, his 
request for a Board hearing is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2007).

When this case most recently was before the Board in February 
2004, it was remanded for further development.  The case 
since has been returned to the Board for further appellate 
action.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran's claim initially was 
adjudicated prior to the enactment of the VCAA in November 
2000.  The veteran was provided with the notice required 
under the VCAA by letters mailed in June 2001 and April 2005.  
A June 2008 letter provided him with notice regarding the 
initial disability-rating and effective-date elements of his 
claim.

Although these letters were sent after the initial 
adjudication of the claim, the Board has determined that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for PTSD is not warranted.  
Consequently, no effective date or disability rating will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.  Moreover, following the receipt of all 
pertinent evidence, the RO readjudicated the veteran's claim 
in January 2008.  There is no reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

With respect to VA's duty to assist, the record reflects that 
the veteran was afforded a VA examination in February 2001.  
Pursuant to the Board's February 2004 remand instructions, 
another examination was scheduled in January 2008.  However, 
the veteran failed to report for this examination without 
explanation, and neither he nor his representative has 
requested that the examination be rescheduled.  The Court has 
held that VA's duty to assist a veteran in developing the 
facts and evidence pertinent to a claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In view of the 
veteran's failure to cooperate, the Board will decide the 
appeal without the benefit of another examination.

The record reflects that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  However, 
neither he nor his representative has alleged that any 
disability determination by the SSA, or the records upon 
which such determination was based, are relevant to the issue 
currently before the Board, nor has either requested that the 
Board remand the case for the purpose of obtaining records 
from the SSA.  The Board has no reason to believe that 
evidence pertinent to the claim is in the SSA's possession.  
The Board, therefore, concludes that further delay of the 
appellate process for the purpose of obtaining these records 
is not warranted.

The record reflects that service treatment records, service 
personnel records, and VA medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that RO has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the evidence available to evaluate the 
veteran's service connection claim has been significantly 
affected by his failure to undergo a VA examination.  In 
accordance with 38 C.F.R. § 3.655 (2007), therefore, the 
Board will decide the claim based on the evidence currently 
of record.

There is conflicting medical evidence of record as to whether 
the veteran meets the criteria for a diagnosis of PTSD.  
However, after careful consideration, the Board has concluded 
that the preponderance of the evidence establishes that the 
veteran does not have PTSD.

The only PTSD diagnosis of record is contained in a September 
1997 VA treatment record.  This record, however, does not 
reflect that the diagnosing psychologist reviewed the 
veteran's claims files, including the service treatment 
records documenting the in-service event which he claims as 
his PTSD stressor.  Moreover, the remaining medical evidence 
of record is inconsistent with this single PTSD diagnosis.  
On VA examination in February 2001, the examining 
psychiatrist, who reviewed the veteran's claims files and 
noted his history of in-service injury, diagnosed depressive 
disorder and cocaine use.  Additional VA treatment records 
dated from 1999 to 2005 reflect that the veteran was treated 
for addictions to alcohol and drugs and that he repeatedly 
was diagnosed with depression and substance abuse disorders.  
No diagnosis of PTSD was rendered.

The Board has evaluated the September 1997 VA treatment 
record and weighed its probative value against the February 
2001 VA examination report and the remaining VA treatment 
records.  See Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  After 
careful consideration, the Board concludes that the February 
2001 VA examination report and VA treatment records dated 
from 1999 to 2005, which reflect no diagnosis of PTSD, are 
more probative than the single diagnosis of PTSD contained in 
the September 1997 record.  Unlike the September 1997 VA 
psychologist, the February 2001 VA examiner reviewed the 
veteran's claims files.  Moreover, none of the mental health 
care providers who evaluated and treated the veteran between 
1999 and 2005 diagnosed PTSD.

The Board acknowledges that the stressor identified by the 
veteran has been verified by VA; however, the preponderance 
of the medical evidence establishes that the veteran does not 
have PTSD.  See 38 C.F.R. § 3.304(f); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Accordingly, service 
connection for PTSD is not warranted.  


ORDER

Service connection for PTSD is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


